Citation Nr: 1409623	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  05-25 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1965 to March 1969.  He also served in the United States Air Force Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied the Veteran's claim for entitlement to service connection for bilateral hearing loss.  

The Board subsequently remanded the issue for further development in October 2008, November 2012, and July 2013.  The Board's July 2013 remand instructions and the subsequent actions of the VA Appeals Management Center (AMC) will be further discussed below.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to an increased initial rating for service-connected posttraumatic stress disorder to include a total rating based on individual unemployability (TDIU) has been raised by the record and was previously referred to the Agency of Original Jurisdiction (AOJ) for adjudication in the Board's July 2013 Remand.  As the virtual record contains no indication this issue is being adjudicated, and the Board does not have jurisdiction over it, the issue is again referred to the AOJ for appropriate action. 

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.





REMAND

Reasons for Remand:  To procure an April 1983 audiological examination report and to ensure compliance with a prior Board remand.

RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board's July 2013 remand directed the RO/AMC to obtain an April 1983 audiological examination report from the Topeka VAMC.  If the report had been archived, the RO/AMC was to request it from the appropriate repository for such archived records.  The AMC submitted a request for the record with the Topeka VAMC, and indicated that the record must be recalled if it had been retired.  In a December 2013 letter, the Department of Veterans Affairs, VA Eastern Kansas Health Care System responded that they were unable to locate any records prior to 2002, but that the Wichita, Kansas VAMC does have a record that has been retired since 1993.  The Veteran's VA claims file contains no indication of further efforts to obtain these records.

Accordingly, because the Board's July 2013 remand directive has not been completed, the claim must again be remanded for additional development.

Accordingly, the case is REMANDED for the following action:

1.  Request the retired April 1983 VA audiological examination report from the Wichita, Kansas VAMC and any appropriate federal storage facility.  Take all appropriate action to have the record recalled.  All necessary follow-up efforts must be made to obtain the record, until it is clear from the responses received that further requests would be futile.

2.  After the above development is completed, if warranted, arrange for an appropriate VA physician to review the complete claims folder and provide a supplemental opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss arose during, or is etiologically related to, his active service.
 
3.  After the aforementioned development has been completed, and after conducting any additional development deemed necessary, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

[continued on next page]











This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


